DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an amendment filed on 07/26/2022.
Claims 1, 4, 6-7, 12-16, 18-19, 30, 38, 42 and 43 are pending. Applicant has amended Claims 1, 4, 6-7, 12-14, cancelled claim 17, added new claim 43 and claims 18-19, 30, 38 and 42 are withdrawn as non-elected group II claims.

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 11,351,098 (co-pending application 16/438,968 which has now been patented) and 10,328,002 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 4, 7, 14 and 43 are rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB No.: 2012/0219606 A1) in view of McGill (US Patent No.: 5,869,028) and in further view of Gallis (US PGPUB No.:2008/0160052 A1).
As per claims 1, 4, 7, 14 and 43, Deckner discloses oral care composition (abstract) comprising spherical fused silica having BET surface area values in a range 1 to 50 m2/g,  and precipitated silica particles typically with BET surface rea of 30-80 m2/g and further discloses fused silica can be used along with precipitated silica (see figure 1, paragraphs 0050 and 0093, meets claim 1 limitation of silica particles are precipitated silica) and further teaches stannous compatibility value of at least 50%, 60%, 70%, 80% or 90% (see figure 2, paragraph 054, meets claim 1 limitation of stannous compatibility in range). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Deckner does not explicitly disclose or suggest precipitated silica particles having a BET surface area of 0.1 to 7 m2/g, pack density in a range from 35 to 55 lb/ft3, an Einlehner abrasion value (EBV) in range from 8 to 25 mg lost/100,000 revolutions, a total mercury intrusion pore volume in a range from 0.7 to 1.2 cc/g.

However, McGill discloses precipitated silica used for dentifrice composition (abstract) wherein  precipitated silica having mercury intrusion pore volume in a range from 1.0 to 4.0 cc/g (Col.4 lines 41-43, meets claims 1 limitation of pore volume range), pack density approximately from 25 to 35 lb/ft3 (Col.4 lines 62-64, meets claim 1 limitation of a pack density from 35-55 lb/ft3), an Einlehner abrasion value in range from 2.5 to 20 mg lost/100,000 revolutions (Col.3 lines 65-67 to Col.4 lines 1-2, meets claim 1 limitation of Einlehner abrasion value range). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner and McGill are both directed to precipitated silica used for oral and dental abrasive purpose, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner to include a pack density, Einlehner abrasion and mercury intrusion pore volume of McGill which would provide improved cleaning and abrasive characteristics to dentifrice formulation, to have low viscosity build characteristics as taught by McGill (Col.2 lines 39 to 44).

Deckner in view of McGill does not disclose or suggest precipitated silica particles having a BET surface area in range from 0.1 to 7 m2/g.

However, Gallis discloses precipitated silica particles comprising of porous silica particles having cumulative surface are for all pores having diameters greater than 500 Å of less than 6 m2/g (meets claim 43, encompasses pore size of 1000 Å or greater, abstract°), surface area from 1 to 7 m2/g (see table examples 2-6, meets claims 1 and 14 limitation of BET Surface area range), Einlehner abrasion value 8-25 mg lost/100,000 revolutions (see table examples 2-6) used in dentifrices and oral care products having CPC (cetylpyridinium chloride, meets claim 14, abstract) compatibility of greater than 85% (meets claim 14, abstract, paragraphs 0024, 0028, 0047, table). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner, McGill and Gallis are directed to precipitated silica used for dentifrice composition, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner and McGill with Gallis to include the BET surface area of 1 to 7 m2/g which provides reduction of pores of silica particles (paragraphs 0023-024)  and further effective  to reduce binding of the CPC (paragraph 0045) and have superior flavor attributes as taught by Gallis (paragraphs 0019, 0025).

Claims 6, 12, 13 and 15 are rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB No.: 2012/0219606 A1) in view of McGill (US Patent No.: 5,869,028) in view of Gallis (US PGPUB No.:2008/0160052 A1) and in further view of Nassivera et al (US Patent NO.: 10,287,439 B2).
Deckner discloses oral care composition (abstract) comprising spherical fused silica having BET surface area values in a range 1 to 50 m2/g,  and precipitated silica particles typically with BET surface rea of 30-80 m2/g and further discloses fused silica can be used along with precipitated silica (see figure 1, paragraphs 0050 and 0093, meets claims 1, 12-13 limitation of silica particles are precipitated silica) and further teaches stannous compatibility value of at least 50%, 60%, 70%, 80% or 90% (see figure 2, paragraph 054, meets claims  1, 12-13 limitation of stannous compatibility in range). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Deckner does not explicitly disclose or suggest precipitated silica particles having a BET surface area of 1 to 7 m2/g of claim 12 and 3 to 6 m2/g of claim 13, having a pack density in a range from 40-50 lb/ft3 of claim 6,13 and 40-55 lb/ft3 of claim 12, an Einlehner abrasion value in range from 8 to 20 mg lost/100,000 revolutions of claim 12 and 10 to 20 mg lost/100,000 revolutions of claim 13, a total mercury intrusion pore volume in a range from 0.75 to 1.05 cc/g of claim 12 and 0.9 to 1.2cc/g of clam 13.

However, McGill discloses precipitated silica used for dentifrice composition (abstract) wherein precipitated silica having mercury intrusion pore volume in a range from 1.0 to 4.0 cc/g (Col.4 lines 41-43, meets claims 12-13 limitation of pore volume range), pack density approximately from 25 to 35 lb/ft3 (Col.4 lines 62-64), an Einlehner abrasion value in range from 2.5 to 20 mg lost/100,000 revolutions (Col.3 lines 65-67 to Col.4 lines 1-2, meets claims 12-13 limitation of Einlehner abrasion value ). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner and McGill are both directed to precipitated silica used for oral and dental abrasive purpose, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner to include Einlehner abrasion and mercury intrusion pore volume of McGill which would provide improved cleaning and abrasive characteristics to dentifrice formulation, to have low viscosity build characteristics as taught by McGill (Col.2 lines 39 to 44).

Deckner in view of McGill do not disclose or suggest precipitated silica particles having a BET surface area in range from 0.1 to 7 m2/g and having a pack density in a range from 40-50 lb/ft3 of claim 6,13 and 40-55 lb/ft3 of claim 12.

However, Gallis discloses precipitated silica particles comprising of porous silica particles having cumulative surface are for all pores having diameters greater than 500 Å of less than 6 m2/g (abstract), surface area from 1 to 7 m2/g (see table examples 2-6), Einlehner abrasion value 8-25 mg lost/100,000 revolutions (see table examples 2-6) used in dentifrices and oral care products having CPC (cetylpyridinium chloride, meets claim 14, abstract) compatibility of greater than 85% (abstract, paragraphs 0024, 0028, 0047, table). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner, McGill and Gallis are directed to precipitated silica used for dentifrice composition, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner and McGill with Gallis to include the BET surface area of 1 to 7 m2/g which provides reduction of pores of silica particles (paragraphs 0023-024)  and further effective  to reduce binding of the CPC (paragraph 0045) and have superior flavor attributes as taught by Gallis (paragraphs 0019, 0025).

However, Deckner, McGill and Gallis do not explicitly disclose or suggest silica particles having a pack density in a range from 40-50 lb/ft3 of claim 6,13 and 40-55 lb/ft3 of claim 12.

However, Nassivera discloses colored-pigment particles which can be used in dentifrice and toothpaste products, cosmetic products ( comprising of precipitated silica (Col.3 lines 49-52, Col.6 lines 27-30) having pack density of 3 to 60 lb/ft3 (Col.5 lines 35-37, meets claim 6, 12, 13), d50 median particle size of 1 to 1000 um (Col.7 lines 3-10, meets claim 15), BET surface area from 1-1200 m2/g (Col.7 lines 10-12, meets claims 12-13), pore volume from 0.2 to 6 cc/g (col.7 lines 22-28, meets claims 12-13). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner, McGill Gallis and Nassivera are directed to precipitated silica used for dentifrice composition, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner, McGill and Gallis with Nassivera to include pack density of 3 to 60 lb/ft3  which exhibits no color bleed in water as taught by Nassivera (see Claim 20, Col 9 lines 5-60).


Claim 16 is rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB No.: 2012/0219606 A1) in view of McGill (US Patent No.: 5,869,028) in view of Gallis (US PGPUB No.:2008/0160052 A1)) and in further view of Hagar et al (US Patent NO.: 9,327,988 B2).

Deckner, McGill and Gallis discloses precipitated silica particles as set forth above in claim 1 but does not disclose or suggest silica particles having a water absorption in a range from 75 to 105 cc/100g.

However, Hagar discloses the silica particles (precipitated silica particles, Col.14 lines 29-40) useful in dentifrice compositions having water absorption in range from 57 to 272 cc/100g (Col.10 lines 60-62), mercury intrusion pore volume in a range from 0.5 to 3 ml/g (Col.12 lines 4-7), EBA value less than 10 mg lost per 100,000 revolutions (Col.12 lines 28-35) and particle size (d50) of 3 to 10 um (Col.9 lines 59-67 to Col.10 lines 1-3). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner, McGill, Gallis and Hagar are directed to precipitated silica used for dentifrice composition, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner, McGill ang Gallis with Hagar to include the water absorption of 57-272 cc/100g  which provides ability to build viscosity and also provide superior cleaning performance in dentifrice compositions as taught by Hagar (Col.9 lines 39-41).

Response to Arguments
Applicant’s arguments filed on 07/26/2022 in related to cited prior art references Deckner et al (US PGPUB No.: 2012/0219606 A1) in view of McGill (US Patent No.: 5,869,028)  have been fully considered but they are not persuasive.

Applicant mainly argues that Deckner fails to teach silica particles which are precipitated silica particles with low BET surface area and teaches away using precipitated silica particles and further describes precipitated silica having high BET surface area.

See under remarks, pages 1-2.

The examiner respectfully traverse as follows:
            Firstly, Deckner teaches silica particles can be fused silica and precipitated silica as disclosed above (see paragraphs 0050,0093 figure 1, examples). Further Deckner does not teach away of using precipitated silica  as the applicant’s remark since Deckner discloses fused silica can be used in combination with precipitated silica (see example, paragraph 202) and as well as by itself although precipitated silica has high BET surface area.  Because applicant has amended claim 1 limitation of silica particles to be precipitated silica particles of claim 17 which is taught by Gallis references which also discloses precipitated silica that has low BET surface area in particular to in a range from 1-7 m2/g (see table, abstract), CPC of greater than 85% (paragraphs 0024,0028, 0047, table) and further having pores with size of greater than 500 Å (abstract).   Therefore, the applicant’s arguments  are not persuasive and combination of Deckner, McGill and Gallis teaches the present claimed invention.  Further as applicant made remarks that if the pore size are greater than 1000 angstrom, the surface area would be reduced which Gallis teaches the pore size greater than 500 angstrom which would encompass greater than 1000 angstrom therefore would result in low surface area  (see table , examples 2-6 with low surface area ranging from 1-7 m2/g, paragraphs 0023-0024, 0045).  Further, Deckner, McGill and Gallis are all directed for dentifrice composition, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the precipitated silica particles of Deckner and McGill with Gallis to include the precipitated silica having surface area of 1 to 7 m2/g which provides reduction of pores of silica particles (paragraphs 0023-024)  and further effective  to reduce binding of the CPC (paragraph 0045) and have superior flavor attributes (paragraphs 0019, 0025) as taught by Gallis.  Therefore, the combination of Deckner, McGill and Gallis discloses presently amended claim limitation as mentioned above.

Further, applicant’s amendment overcomes the claim objections of record.
Further, Double patenting rejection has been withdrawn since applicant has filed terminal disclaimers electronically which are approved. Further, examiner has withdrawn double patenting rejection of co-pending application 17/251,334 since current application is filed prior to application 17/251,334 based on the applicant’s remarks.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/12/2022